Robinson, J.
(concurring specially). I concur in the result of the decision as written by Mr. Chief Justice Grace. The verdict and the judgment is grossly excessive, and for that reason alone a new trial should be granted. It is not the purpose of the law to aid one party in robbing another. While the plaintiff did not sustain actual damages in excess of $10, or, at most, $20, he bases the action on a verified complaint asserting and claiming damages to the amount of $5,000. When a complaint for a personal injury is so grossly and obviously untrue, the plaintiff should not be permitted to recover a dollar in excess-of actual damages. And in such a case, when an action is prosecuted by an attorney, as it generally is, for half the amount recovered, the court should *499order that he be made a party plaintiff so that his interest in the action may appear. In court practice there should be no deception, no sailing under false colors. An attorney should not be allowed to pose before a jury as a disinterested minister of justice in case he has a half interest in the verdict or the recovery. Such a practice lowers the standard of legal ethics. It brings the legal profession into disrepute. It is demoralizing.